Fokd, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed RD (Examiner’s Initials) by Examiner Roy K. Dewing, Jr. (Examiner’s *529Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto, and assessed with duty at 13%% or 12%% ad valorem under Paragraph 353 of the Tariff Act of 1930, consists of slitting machines and parts similar in all material respects to the merchandise the subject of J. J. Gavin & Co., Inc., and The Cottrell Company, et al. v. United States, abstract 69266, wherein the Court held that said merchandise was dutiable at 12% or 11%% ad valorem under Paragraph 372, as modified, by T.D. 54108, as machines, other, not specially provided for.
IT IS FURTHER STIPULATED AND AGREED that the said rates for Par. 372 were further reduced to 10%% effective July 1,1962 by T.D. 55615.
IT IS FURTHER STIPULATED AND AGREED that the record in said Abstract 69266 be incorporated herein and that the protests enumerated on Schedule “A” attached hereto be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, J. J. Gavin & Co., Inc., and The Cottrell Company, et al. v. United States, 54 Cust. Ct. 414, Abstract 69266, we find and hold the items of merchandise marked “A” and initialed RD on the invoices by Examiner Roy K. Dewing, Jr., to be properly dutiable as machines, “other,” not specially provided for, and parts thereof, at the rate of 11% per centum ad valorem under paragraph 372 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, for such of the involved merchandise as was entered for consumption or withdrawn from warehouse prior to July 1,1962; or at the rate of 10% per centum ad valorem under said paragraph 372, as modified by Presidential proclamation, 97 Treas. Dec. 157, T.D. 55615, for such of the involved merchandise as was entered for consumption or withdrawn from warehouse on or after July 1,1962.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.